DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2022 was filed after the mailing date of the Non-Final Rejection on 02/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, see Applicant’s arguments, filed 06/07/2022, pages 6-7, that one of ordinary skill in the art would not have been motivated to modify the teachings of the primary references with those of McGuire, Jr. while still satisfying the conditions on the used wavelength of light. Examiner finds this argument persuasive.
As such, the best prior art, Scheible et al. (U.S. Patent No. 8,605,257; hereinafter – “Scheible”), teaches a catadioptric lens having an optical axis, the catadioptric lens comprising:
a first mirror (108) comprising a first substrate and a first highly reflective coating on a first boundary layer of the first substrate, the first highly reflective coating extending from the first boundary layer along a first surface normal (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52); and
a second mirror (110) comprising a second substrate and a second highly reflective coating on a second boundary layer of the second substrate, the second highly reflective coating extending from the second boundary layer along a second surface normal (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52), wherein:
the first and second mirrors are arranged along the optical axis (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12);
the first highly reflective coating comprises one or more first plies (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62); and
an optical overall layer thickness of the one or more first plies increases along a radial direction extending outwardly from the optical axis (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Scheible fails to teach or reasonably suggest that the catadioptric lens is configured so that, for a used wavelength range of light of the catadioptric lens, after the light reflects from a reflective coating of an optical element of the catadioptric lens, the catadioptric lens reduces by a factor of at least two a phase retardation between radially and tangentially polarized light by: i) reflection of the light at at least one coating selected from the group consisting of the first reflective coating and the second reflective coating; or ii) transmission of the light through an anti-reflection coating of a mirror selected from the group consisting the first mirror and the second mirror; the used wavelength range of light has a minimum wavelength of light and a maximum wavelength of light; and the maximum wavelength of light is at least 1.1 times the minimum wavelength of light. Moreover, although McGuire, Jr. (U.S. Patent No. 6,958,864) teaches reducing the phase retardation between radially and tangentially polarized light, as previously indicated, McGuire, Jr. fails to teach such a reduction of phase retardation across used wavelength range of light has a minimum wavelength of light and a maximum wavelength of light; and the maximum wavelength of light is at least 1.1 times the minimum wavelength of light.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 1, specifically including the limitations: “the catadioptric lens is configured so that, for a used wavelength range of light of the catadioptric lens, after the light reflects from a reflective coating of an optical element of the catadioptric lens, the catadioptric lens reduces by a factor of at least two a phase retardation between radially and tangentially polarized light by: i) reflection of the light at at least one coating selected from the group consisting of the first reflective coating and the second reflective coating; or ii) transmission of the light through an anti-reflection coating of a mirror selected from the group consisting the first mirror and the second mirror; the used wavelength range of light has a minimum wavelength of light and a maximum wavelength of light; and the maximum wavelength of light is at least 1.1 times the minimum wavelength of light.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/               Primary Examiner, Art Unit 2896